Per Curiam:

Petitioner seeks a writ of certiorari from the denial of his application for postconviction relief (PCR).
Because there is sufficient evidence to support the PCR judge’s finding that petitioner did not knowingly and intelligently waive his right to a direct appeal, we grant certiorari on petitioner’s Question 1 and proceed with a review of the direct appeal issues pursuant to Davis v. State, 288 S.C. 290, 342 S.E. (2d) 60 (1986). We deny certiorari as to petitioner’s Question 2.
The direct appeal issues are affirmed pursuant to Rule 220(b)(1), SCACR, and the following authorities: Issue 1: State v. Hudgins, 460 S.E. (2d) 388 (S.C. Sup. Ct. 1995) (Davis Adv. Sh. No. 17 at 43) (an issue may not be raised for the first time on appeal, but must have been raised to the trial judge to be preserved for appellate review); State v. Stewart, 275 S.C. 447, 272 S.E. (2d) 628 (1989); State v. Thompson, 276 S.C. 616, 281 S.E. (2d) 216 (1981); Issue 2: United States v. Felix, 503 U.S. 378, 112 S.Ct. 1377, 118 L.Ed. (2d) 25 (1992); State v. Hudgins, supra.
Burnett, AJ., not participating.